Citation Nr: 0809167	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to October 21, 2003, 
for a grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  

The issues of entitlement to an effective date prior to April 
4, 2003 for the grant of service connection for 
post-traumatic stress disorder (PTSD) and entitlement to an 
initial evaluation in excess of 30 percent for PTSD are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

No record or communication documented to have been received 
officially by VA before October 21, 2003, may be construed as 
a claim for nonservice-connected pension benefits. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 21, 
2003, for a grant of nonservice-connected pension benefits 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, although notice was not provided to 
the veteran prior to the April 2004 rating decision granting 
nonservice-connected pension benefits informing him that a 
disability rating and an effective date would be assigned 
should the claim for nonservice-connected pension benefits be 
granted, the Board finds that the veteran has not been 
prejudiced.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  As for the duty to assist, VA medical records 
have been obtained as have documents from the veteran that he 
purports demonstrates that a claim for nonservice-connected 
pension benefits was filed prior to October 2003.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

The applicable statute and regulations provide that the 
effective date of an award of nonservice-connected pension 
benefits will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992). 

An April 2004 rating decision granted the veteran entitlement 
to nonservice-connected pension benefits.  An effective date 
of October 21, 2003, was assigned, based on the fact that the 
veteran's claim for nonservice-connected pension benefits was 
received on that day.  The veteran has claimed that he 
actually filed for nonservice-connected pension benefits, 
through his former representative, before that time, and 
submitted documents that he claims supports this assertion.  
These documents include a transmittal sheet from the 
veteran's former representative date stamped by VA on July 
17, 2003, and date stamped, but not with an official VA date 
stamp, on August 4, 2003.  Neither of these documents 
specifically references that a claim for nonservice-connected 
pension benefits had been filed, and the Board notes that a 
VA Form 21-4138 also received on July 17, 2003, reflects the 
veteran discussing awaiting a hearing in regard to his claim 
for service connection for PTSD, with no reference to a claim 
for nonservice-connected pension benefits.  Also of record is 
a VA Form 21-4138 signed by the veteran on July 21, 2003 
reflecting a claim for nonservice-connected pension benefits, 
but there is not an official VA date stamp, or any other 
evidence, indicating that this document was received by VA.  
Moreover, the date signed by the veteran on this document, 
July 21, 2003, is four days after the date the veteran claims 
the document was received by VA, July 17, 2003.

While the Board has considered the veteran's arguments and 
the evidence referenced above, there is a presumption of 
regularity that attends the administrative functions of the 
Government.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the 
law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary"); Ashley 
v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992); see also Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (holding that 
"Government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption").  In this case, 
none of the evidence submitted by the veteran contains 
objective evidence that a claim for nonservice-connected 
pension benefits was officially received and date stamped by 
VA prior to October 21, 2003.  As such, this presumption of 
regularity has not been rebutted with respect to the actions 
of VA in this case, and the evidence that is of record does 
not show that a claim for nonservice-connected pension 
benefits was filed prior to October 21, 2003.  See Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where 
no intention to raise it was expressed," citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or 
"conjure up" issues that were not raised by the appellant, 
but to review issues reasonably raised by the substantive 
appeal).  

In light of the above, an effective date prior to October 21, 
2003, for the grant of nonservice-connected pension benefits 
cannot be assigned, as there is no record or communication 
officially documented to have been received prior thereto 
that can be construed as a claim for nonservice-connected 
pension benefits.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 
3.155, 3.400.  Finally, in reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for the grant of 
nonservice-connected pension benefits, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to October 21, 2003, for the grant of 
nonservice-connected pension benefits is denied. 


REMAND

A rating decision dated in May 2005, granted service 
connection for PTSD and a 30 percent evaluation was assigned, 
effective April 4, 2003.  In a document received in June 
2005, the veteran disagreed with the initial 30 percent 
evaluation assigned for PTSD and the effective date of April 
4, 2003, for the grant of service connection for PTSD.  A 
statement of the case has not been issued with regard to 
these issues.  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, these issues are remanded for the following 
action:

The issuance of a statement of the case 
and notification of the veteran's 
appellate rights on the issues of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD and 
entitlement to an effective date prior to 
April 4, 2003, for the grant of service 
connection for PTSD is necessary.  
38 C.F.R. § 19.26 (2007).  The veteran 
and his representative are reminded that 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the May 2005 rating decision.  
38 C.F.R. § 20.202 (2007).  If the 
veteran perfects the appeal as to any 
issue, the case must be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


